In an action for damages, for an injunction and for other relief, by reason of the trespass upon plaintiffs’ land in the Town of Oyster Bay; the partial destruction of such land, and the interference with plaintiffs’ possession thereof, the plaintiffs appeal from the following two orders and judgment of the Supreme Court, Nassau County: (1) an order dated June 13, 1962 which denied their motion for an injunction pendente lite against all the defendants; (2) an order dated June 14, 1962 which granted the cross motion of the defendants Town of Oyster Bay and Thomas R. Pynchon, the Town Superintendent of Highways, to the extent of dismissing the complaint against them, pursuant to rule 106 of the Rules of Civil Practice, on the ground that as to them it fails to state a cause of action; and (3) the judgment dated July 11, 1962, entered upon the latter order, which dismissed the complaint as to the said two defendants. Orders and judgment affirmed, with one bill of $10 costs and disbursements. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur. [35 Mise 2d 80.]